Citation Nr: 0117984	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension in the amount of $12,944.00. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1944.  The veteran died in June 1978, and the 
appellant is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the Atlanta, Georgia, Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  Following the veteran's death, the appellant was awarded 
death pension benefits effective from June 1, 1978; at that 
time and in numerous letters thereafter, the appellant was 
notified that it was her responsibility to report any changes 
in income.  

2.  In Improved Pension Eligibility Verification Reports 
(EVRs), the appellant reported that she had no income; income 
verification from the Internal Revenue Service (IRS) 
disclosed that she earned wages for 1996, 1997 and 1998 and 
Social Security Benefits in 1997 and 1998 that she did not 
report.  

3.  In September 2000, the RO adjusted the pension award 
based on the unreported income from 1996, 1997, and 1998 
effective from February 1, 1996, resulting in an overpayment 
of $12,944.00. 

4.  The appellant, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
a higher amount of VA benefits than she was entitled or 
benefits to which she was not entitled at; her actions 
created the overpayment at issue.

CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $12,944.00 is precluded by a 
finding of bad faith on the part of the appellant.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government. 38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2000).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that she will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
appellant's representative has requested consideration of 
this circular.  However, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter Court) has invalidated the use 
of the above-cited phrase as an appropriate basis for a bad 
faith determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase "neglect or 
refuse to fulfill some duty or contractual obligation" found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.  
Id.  

II. Analysis

As an initial matter, the appellant does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA death pension benefits based on incorrect 
information that was, as will be explained below, supplied by 
the appellant.  Thus, the Board finds that the indebtedness 
of $12,944.00 was properly established.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

Briefly summarizing the facts, following the veteran's death, 
the appellant was awarded death pension benefits effective 
from June 1, 1978.  At that time and in numerous letters 
thereafter, the appellant was notified that it was her 
responsibility to report any changes in income.  In her EVRs 
supplied to the RO, the appellant consistently has reported 
the receipt of no income.  However, income verification from 
the Internal Revenue Service (IRS) disclosed that she earned 
wages for 1996, 1997 and 1998.  In addition, the RO obtained 
information revealing the receipt of 
Social Security benefits in 1997 and 1998.  None of this 
income was reported by the veteran. 

In September 2000, the RO informed the appellant that it had 
adjusted her pension award based on the unreported income 
from 1996, 1997, and 1998 effective from February 1, 1996.  
This resulted in the overpayment in question of $12,944.00.  
The appellant requested waiver of recovery of this 
overpayment, and the Committee denied this request in a 
December 2000 decision.  In this decision, the Committee 
found that the failure of the appellant to inform VA of the 
income discovered by the RO to have actually been earned her 
represented a "willful intention on [her] part to seek an 
unfair advantage knowing the consequences of [her] actions 
that resulted in loss to the Government."  Thus, the 
Committee concluded that the appellant demonstrated bad 
faith.  In explaining the basis for this determination, the 
Committee stated that review of the file demonstrated that 
the appellant knew that her receipt of pension required her 
to report changes in her income, and that she apparently 
ignored this requirement so as to continue receiving pension 
benefits.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether the failure by the appellant to report the income in 
question involved an intent to seek an unfair advantage, 
thereby constituting bad faith on her part.  The Board notes 
that when it considers whether the appellant engaged in bad 
faith, it is not bound by the determination by the RO in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
In the instant case, the denial of the waiver due to bad 
faith by the Committee was based upon a finding that there 
was a willful intention on the part of the claimant to seek 
an unfair advantage.  There is no indication in the 
Committee's reasoning that the finding of bad faith was 
improperly based on the appellant's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

The appellant has essentially contended that her medical 
condition affected her ability to understand the VA 
correspondence that informed her of her duty to report 
changes in her income, and she has submitted medical evidence 
in an attempt to support this assertion.  She also contends 
that collection of the indebtedness at issue would subject 
her to undue economic hardship, and has submitted financial 
information demonstrating that her monthly expenses exceed 
monthly income by a significant amount.  See VA Form 20-5655 
received in October 2000.  However, there is no indication in 
the record that the appellant's medical disabilities have 
adversely affected her cognitive processes. 

Despite clear notification by the RO of the duty to do, the 
evidence indicates that the appellant deliberately failed to 
report receipt of the income in question and continued to 
receive VA benefits based on these incorrect and false 
reports of income.  As noted above, it is the responsibility 
of a pension recipient to notify VA of all circumstances that 
will affect entitlement to receive the rate of the benefit 
being paid, and such notice must be provided when the 
recipient acquires knowledge that his or her income has 
changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) (2000).  The 
evidence makes it abundantly clear that the appellant was 
informed specifically and repeatedly of the responsibility of 
reporting changes in her income but she failed to do so.  The 
Board further observes parenthetically that even if the 
appellant did not read the instructions from VA, persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)].

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant, 
who clearly had knowledge of the likely consequences, engaged 
in unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that she was not entitled to.  The appellant was 
fully informed of VA action to be taken if she improperly 
reported her income, and she thus clearly had knowledge of 
the likely consequences of her actions.

Based on the evidence of record, the Board finds that the 
appellant purposely did not inform the VA of income for 1996, 
1997 and 1998 in order to retain the full amount of VA 
disability pension benefits that she was receiving.  That is, 
the appellant, in an unfair and deceptive manner, refused to 
inform the VA accurately of her income so that she could 
wrongfully continue to receive VA benefits to which she was 
not entitled or to continue receiving VA benefits in excess 
of which she was entitled to receive.

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the appellant engaged in bad faith 
when she failed to report the income in question to VA, 
despite repeated notices by VA for approximately 20 years 
regarding her responsibilities to timely report changes in 
her income.  This leads the Board to the conclusion that the 
appellant's actions in the creation of the current 
overpayment were intentional.  If so, they could be for no 
other purpose than to gain unfair advantage in her dealings 
with VA.  She was successful in this respect, as evidenced by 
the current overpayment.  Thus, the Board is compelled to 
find that the appellant engaged in bad faith in the creation 
of the overpayment at issue.  

Concerning the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
appellant, waiver of recovery of this debt is precluded by 
law, regardless of the appellant's current financial status 
or any of the other elements of the standard of equity and 
good conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  In short, the Board's finding of 
bad faith precludes the granting of waiver of recovery of the 
overpayment of death pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a waiver of recovery of an overpayment of 
death pension in the amount of $12,944.00 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

